993 F.2d 228
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence BELLAMY, Plaintiff-Appellant,v.Jon P. GALLEY, Warden;  Linda Joann Summers, Nurse;Sergeant Blickenstaff, Correctional Officer,Defendants-Appellees.
No. 93-6140.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 27, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-93-148-N)
Lawrence Bellamy, Appellant Pro Se.
D.Md.
AFFIRMED
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Lawrence Bellamy, a Maryland inmate, appeals the district court's order dismissing this 42 U.S.C. § 1983 (1988) action as frivolous, pursuant to 28 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bellamy v. Galley, No. CA-93-148-N (D. Md. Feb. 2, 1993).  We also deny Bellamy's motion to appoint counsel and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED